PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/043,378
Filing Date: 24 Jul 2018
Appellant(s): Geary et al.



__________________
Robert L. Showalter
Reg. No. 33,579 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellants arguments to the outstanding rejection under 35 U.S.C. § 101 begin on page 14 of the Appeal Brief field on 01/31/2022.  The Appellant begins with step 1 in which both the Office and the Appellant agree. 

Next, the Appellant moves to Step 2A, prong 1 where the limitations must recite the judicial exception.  It is stated (brief page 14) that regarding step 2A, prong 1 is not satisfied where a limitation is merely based on or involves an abstract idea.  Appellant further cites the MPEP § 2103.04 II.A.1.  
Moving to Step 2A, prong 2 the Appellant believes the subject matter eligible because the claims integrate any alleged judicial exception into a practical application.  Further (brief page 15) three cases are cited (rapid Litigation Management, McRO, and Ex Parte Linden) regarding Step 2 analysis and claims be viewed as a whole.  The Appellants also cite MPEP 2106.04(d)(1) where the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claims invention as providing improvement. 
Finally, the Appellant brings Step 2B, where a claim amounts to “significantly more” where the claim involves inventive concept.  MPEP 2016.05 is cited discussing inventive concept can be found in non-conventional and non-generic arrangements.

Section B of the brief (page 16) argues the rejection of claim 1, where claims 1-22 are rejected under 35 U.S.C. § 101.  Appellant states that claims 1 and 11 are rejected under similar conditions and will argue them together. 


The Appellant (brief page 18) cites the claim limitation “"pushing, by the training server, the first training item to the first agent while the first agent is handling the contact” where the training needs to be pushed to the agent while the agent is handling the contact and before the contact disconnects.  The argument is that time is of the essence and a person would not perform the elements quickly enough while the agent is handling the contact.  	
The Examiner does not agree with the argument.  The training is not being taken by the agent during the phone call or before the contact with the customer ends.  The training is provided to or indicated as necessary by the server.  A person, such as a supervisor, which the agent has attempted to contact can indicate with a note or other acknowledgement that the agent needs to take a specific training.  Such training materials can be printed on paper and stored in a binder or filing cabinet.  Again the pushing of a training is merely indicating that the agent needs to take the training.  The act of taking the training is not happening while the agent is in contract with the customer.  Simply indicating which training an agent needs to take can be performed by a supervisor or other manager who is in charge of the agent.  

Brief page 18 further argues the limitation “subsequent to the first agent completing the first training item, measuring an effectiveness of the first training item based on the first agent’s computer activity; and based on the measured effectiveness, adjusting the effectiveness value associated with the first training item in the data store".  The Appellants argument is that the recited limitation cannot be performed in the mind because the effectiveness score is based on the agent’s computer activity.  Further, the argument includes that the training is automatically pushed to the agent based on the recommendation and that integrated claim 1 into practical application.


The third argument from the Appellants (brief page 18) is that there are a plurality of training times some of them addressing specific problems.  The recommendation for training is found and selected where the training is automatically selected.  The Appellant argues that claim 1 is integrated into a practical application.
The Examiner disagrees.  The selection of a specific training for an agent related to a specific problem and pushing the training to the agent is not indicative of a practical application.  In this case the selection of training items, pushing of training material and measured effectiveness covers performance of the limitation in the mind.  But for the “by a [the] training server” language the claim encompasses a manager or supervisor determining that an agent needs training on one or more job elements, assigning the necessary training, and following up with the effectiveness of the training.  The mere nominal recitation of a generic training server which stores, pushes, and records the training data does not take the claim out of the mental processes grouping of abstract ideas.

Appellants arguments regarding Step 2B (brief page 19) are that at least claim 1 includes significantly more than the exception.  When considered as a while, the Appellant states, that the improvement to a technological field of call center technology and recommendation engines is seen.  The argument is for the claimed method to allow for quicker processing of contacts in a call center, which improves efficiency of the contact center itself.  Further, it is argued that automat updating of the effectiveness score based on computer activity of the agent improves the recommendation engine.  
The Examiner does not agree with the arguments. The Examiner does not find the application of generic computer [server] hardware to be significantly more than the judicial exception.  Rather it’s merely using the computer as a tool to perform the otherwise abstract idea.  Additionally the argument for quicker processing and more efficient result is not persuasive as the courts have ruled on several cases where simply improving the efficiency or allowing a result to be achieved more quickly is not indicative of significantly more or practical application.  These cases include but are not limited to SiRF Tech., Inc. OIP Technologies, Inc., v. Amazon.com, Inc., [says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible].  Further, updating a score is similar to MPEP 2106.05(d) II. ii. Performing repetitive calculations Flook [recomputing or readjusting alarm limit values] and Bancorp Services v. Sun Life [The computer required (by some of Bancorp claims) is employed for only it’s most basic function, the performance of repetitive calculations].  Adjusting an effectiveness score up and down based on measured effectiveness is similar to adjusting alarm limits up and down.  

The Appellants arguments for claim 11 are grouped with claim 1 as the claims are rejected under the same positions (brief page 19).  The request is for the rejection under 35 U.S.C. § 101 to be withdrawn.  The Examiner agrees what claim 11 is rejected under the same conditions as claim 1.  The Examiner has answered the arguments and does not withdraw the rejection under 35 U.S.C. § 101.

Regarding claim 21, the Appellants arguments (brief page 20) are similar to the arguments presented for claim 1.  The arguments include that claim 21 is a practical application of a recommendation engine of a control center and if not then claim 21 includes significantly more than the exception.  The arguments are identical to the arguments presented for claim 1 and have been answered above.  The Examiner does not agree and is not persuaded by the arguments and the rejection under 35 U.S.C. § 101 stands. 

The Appellant has grouped the dependent claims together (brief page 21) stating that based on their dependency on independent claims 1, 11, and 21 the claims recite patent eligible subject matter.  The arguments for claims 1, 11, and 21 have been answered above.  The Examiner does not agree that the claims are eligible under 35 U.S.C. § 101 and the dependent claims are also rejected herein. 


Respectfully submitted,

/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683  

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.